U. S. Securities and Exchange Commission Washington, D. C. 20549 Amendment No.2 toFORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27175 CHINA SXAN BIOTECH, INC. (Exact name of registrant as specified in its charter) Nevada 95-4755369 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Three-Kilometer Spot Along the Hayi Highway, Tieli City, Heilongjiang Province, P.R. China (Address of Principal Executive Offices) Issuer's Telephone Number: (86)-458-2386888 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo _X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filerýSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 14, 2008:Common Stock: 19,542,572 shares EXPLANATORY NOTE: This Amendment No.2 10-Q (the “Amended Filing”) to the Quarterly Report on Form 10-Q for thequarter ended December 31, 2007 (the “OriginalFiling”) of China SXAN Biotech, Inc. (the “Company”) is filed to correctand includethe complete text of the item which in our case is item 1 being amended. Since we have made changes to the unaudited statements of income of the financial statements,in this amended filings we included all the disclosures required under Item 1 of the Form 10-Q. This Amended Filing also includesrequired certifications relating to the internal control over financial reporting of the Company, Exhibits 31.1 and 32.1 of the Original Filing. This Form 10-Q/A should be read in conjunction with the original Form 10-QSB, which continues to speak as of the date of the Form 10-QSB. Except as specifically noted above. 2 CHINA SXAN BIOTECH INC. (FORMERLY ADVANCE TECHNOLOGIES INC.) CONSOLIDATED INCOME STATEMENT
